DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 September 2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 28 September 2021have been fully considered but they are not persuasive.  The remarks generally suggest the amended subject matter overcomes all rejections in the Final Rejection of 28 May 2021.  This has not been found persuasive because the remarks did not address how the amendments overcome the previous rejections.  The amendments are considered in the rejection herein below.
The following is a summary of the rejections that follow and suggested next steps to overcome the prior art rejections.  At this time there are no suggestions to overcome the issues under 35 USC § 112(a) and 35 USC § 112(b).
As discussed previously and reiterated herein below “a switching device configured to rotate the receptacle about an axis, R2” invokes 35 USC § 112(f).  No structure is provided for achieving the claimed function, thus the claims stand as indefinite.
With regards to the written description rejection, the remarks have failed to show what structure facilitates the claimed functions.  Specifically, the stage is claimed to be movable along at least three degrees of freedom, however there is no specific structure as to how this is actually achieved raising the question of possession of the claimed invention.  The receptacle device is claimed to be mountable onto a stage and rotatable about axis R2, however there is no disclosed structure as to how the receptacle is rotatablly mounted along axis R2.  Moreover, the claimed switching device is only described as a “switching element” and “activation element” ([0052], [0056]-[0057]), thus it is not clear what the structure comprises the switch device.  Moreover it is not clear from the specification how touching the switch member to the activation member results in a rotation from the first to the second position around axis R2 (see paragraphs [0052]-[0057] of the published application).  Since the structure of how contact between two elements causes a rotation from a first position to a second position is not readily apparent, the claims raise the issue of whether the applicant had possession of the claimed invention. See further discussion in the formal rejection below.
With regards to the enablement rejection, upon reconsideration, the enablement rejection is withdrawn.
In the prior art rejections below, a controller is interpreted to be equivalent to the switching device because all rotational controllers require some sort of switch or switch equivalent such as a plug or algorithm to start/stop rotation.  Therefore the switch element is whatever turns the power supply on/off or initiates rotation and terminates rotation.  More particularly, Biberger et al. (US pgPub 2012/0074320) actually teaches a plug and socket configuration to activate a drive motor ([0093]).  Therefore, the plug is the switching element to activate rotation.  Since the controllers are directly coupled to the “receptacle device”, the controllers are reasonably considered to be comprised by the a switching element activated by movement of the sample stage together with the receptacle device such that a switching element touches an activation element to rotate the receptacle device about an axis, R2, to move the receptacle devices from a first position to a second position which is different from the first position without a drive device provided in the receptacle itself” The language for the distinguishing features is found in paragraphs [0052] and [0057].  That is, the switching element as disclosed differs from turning on/off controllers or activating/deactivating rotations because the prior art requires that the actions are caused by a drive/controller.  Therefore a rotation of the receptacle via a mechanical switching device as opposed to the prior art electrical switching device would distinguish the claimed invention over the prior art.  The advantage being that no drive device need be provided in the receptacle device itself ([0057]).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
 “a switching element configured to” in claims 1, 7-8, 11, and 33-34.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12 and 29-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
Claims 1 and 11 lack written description as required by 35 USC 112(a).  Specifically, MPEP 2163.03 (V) recites “While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved ”
In the instant case, the claim requires the desired result of the claimed receptacle device to receive and prepare a microscopic sample, mountable onto a sample stage, which is movable in at least three degrees of freedom and rotatable about an axis R1 and via a switching device the receptacle is rotatable around axis R2 arranged at an angle relative R1.  The switching device invokes 35 USC 112(f).  However, the specification is silent as to any specific structure to achieve the degrees of freedom or the rotation about axes R1 and R2.  While the function is disclosed to be achieved by stages, receptacles, kinematic chain of elements and a switch, the specification is silent as to what the applicant considered to be for instance the claimed “receptacle device”, “sample stage”, “kinematic chain of elements” or “switching device”.  Indeed, the specification fails to structurally describe how the switching device rotates “the receptacle device about an axis, R2, to move the receptacle device from a first position to a second position which is different from the first position”.  There must inherently be some structure to allow for the rotation of the receptacle and mount the receptacle along 2, about which the receptacle device 5 is arranged such that it is rotatable. This is particularly advantageous in order to vary the spatial orientation of the sample.”  As seen in the above citation, the specification merely describes the desired result of rotating the receptacle device 5 around the rotation axis R2, however does not identify structure for mounting the rotatable receptacle along axis R2 such that the claimed the desired function of rotation is achieved.  The block diagrams shown in the drawings do not clarify the structure required to achieve the rotation.  The applicant is reminded that “"Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement."Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002).”  In the instant case, since there is no particularly described structure to achieve the function provided and merely the appearances of indistinct words, one of ordinary skill in the art cannot recognize what is claimed.  Therefore, the claims lack written description as required by USC § 112(a).  Further since the structure of the receptacle and how to practically orient the receptacle along axis R2 for rotation is not discussed, the specification lacks sufficient disclosure as to how rotation about axis R2 is accomplished. 
Lastly, the claimed switching device discussed in paragraphs [0056]-[0057] of the published application does not amount to sufficient written disclosure because the switching element is merely described functionally and there is no specific definition as 
Claims 2-5, 7-10, 12 and 29-36 lack written description by virtue of their dependencies on a claim lacking written description as required by 35 USC § 112(a).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12 and 29-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a switching device configured to rotate the receptacle device about an axis, R2, to move the receptacle device transfer the receptacle device from a first position to a second position which is different from the first position” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biberger et al. (US pgPub 2012/0074320) (first interpretation).
Regarding claim 1, Biberger et al. teach a receptacle device (fig. 3, 120), wherein:
 the receptacle device is configured to receive and prepare a microscopic sample ([0070] sample holding device arranged on the sample receptacle, sample prepared by ion beam column 131 in figure 5, see paragraph [0081] and [0004] for preparation and observation under microscope and paragraph [0019] for TEM lamella, which is a microscopic sample); 
the receptacle device is mountable onto a sample stage (figure 3, 120 mounted on first through fifth movement elements of 112 discussed in paragraph [0072]-[0074]) which is in a sample chamber (fig. 2, 113, [0072], wherein since the sample receptacle is mounted on stage 127 and 120 is in 113, it is clear that the sample stage is also within the sample chamber 113) of a microscope system (101, figure 5 and figure 2, note [0065]); 
the sample stage is movable in at least three degrees of freedom comprising: a first translational degree of freedom; a second translation degree of freedom perpendicular to the first translational degree of freedom; and a rotational degree of freedom about an axis, R1, which runs perpendicular to a surface of the sample stage ([0076], R1 interpreted to be rotational axis 128); 
the receptacle device comprises a switching device configured to rotate the receptacle device about an axis, R2 (R2 is interpreted to be the axis upon which 120 rotates in figure 6 in the tilted state.  controller 142 (see figure 8 showing 120 comprising 142) is interpreted to be the claimed switching element since it controls the rotational movements, thus the transfer between the first and second positions [0089] and [0077]), to move the receptacle device from a first position to a second position which is different from the first position (r2 in annotated figure below shows how the rotation about R2 would result in the transfer of the receptacle device120 from a first position where 118 intercepts the optical axis 102 to a second rotational position where 118 is transferred to a second position away from optical axis 102.  That is, first and second rotational positions of the receptacle are different positions.  The claim does not 

    PNG
    media_image1.png
    1251
    658
    media_image1.png
    Greyscale

the axis R2 is arranged at an angle a relative to the axis R1 (tilted angle of R2 in annotated figure above compared to 128 of figure 4); 
the angle α is from 10 to 80 degrees (the angle appears to be a 45 degree angle.  Moreover, [0072] teaches that 123 of figure 3 provides the tilt axis rotation, thus capable 
Regarding claims 2, Biberger et al. teach wherein the angle α is from 40-60 degrees (capable of 40-60 degrees via rotation around tilt axis see above).
Regarding claims 3, Biberger et al. teach wherein the angle α is from 20-30 degrees (capable of 20-30 degrees via rotation around tilt axis see above)
Regarding claims 4, Biberger et al. teach wherein the angle α is substantially 45 degrees (comparison of figures 5 and 6, appears as a 45 degree angle).
Regarding claim 5, Biberger et al. teach wherein the receptacle device is embodied in an eccentric fashion ([0024]).
Regarding claim 7, Biberger et al. teach wherein the switching element is activatable by interaction with an activation element (via mechanical connection between the control apparatus and the movement apparatuses ([0077]) some interaction occurs between the controller and the mechanical connection that activates the movements (activation element)).
Regarding claim 8, Biberger et al. teach wherein the switching element is activatable by interaction with an activation element due to relative movement between the switching element and the activation element (inherent to mechanical connection).

Claims 1, 9, 11 and 29-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biberger et al. (US pgPub 2012/0074320) (second interpretation).
Regarding claim 1, Biberger et al. teach a receptacle device (fig. 4, 118), wherein:
 the receptacle device is configured to receive and prepare a microscopic sample ([0070] sample holding device arranged on the sample receptacle, sample prepared by ion beam column 131 in figure 5, see paragraph [0081] and [0004] for preparation and observation under microscope and paragraph [0019] for TEM lamella, which is a microscopic sample); 
the receptacle device is mountable onto a sample stage (figure 4, 118 mounted a movement apparatus interpreted to be the claimed sample stage [0087], see also 144 in figure 7) which is in a sample chamber (fig. 2, 113, [0072], wherein 118 is shown within 113, thus also the movement apparatus is within the chamber 113) of a microscope system (101, figure 5 and figure 2, note [0065]); 
the sample stage is movable via an open kinematic chain of elements comprising a plurality of rotational elements and a plurality of translational elements ([0076] and [0087]); 
the plurality of rotational elements comprising a last rotational element (figs. 4 and 6 show 118 to have a last rotational element, see paragraph [0087]) which is a last element in the open kinematic chain of elements ([0076] and [0087] and figures 4, 6 and figure 7, 144)
the last rotational element (movement apparatus specifically gearwheel of paragraph [0087]) is rotatable about an axis, R1 (129 in figure 4);
the last rotational element is connected to the sample stage so that, when the last rotational element rotates about the axis R1, the sample stage rotates about axis R1 ([0087]) 
the receptacle device comprises a switching device configured to rotate the receptacle device about an axis, R2 (R2 is interpreted to be the axis upon which 118 rotates in figure 6 in the tilted state.  controller 142 is activated via plug and socket ([0093]) thus plug and socket is interpreted to be the claimed switching element since it controls (i.e. switches) the rotational movements via activation/deactivation), to move the receptacle device from a first position to a second position which is different from the first position (fig. 6, via rotation 118 changes from a first position to a second different rotated position.  That is, the claim does not require how the position is different, thus a different angular rotated position is sufficient to meet the limitations of claim 1)
the axis R2 is arranged at an angle a relative to the axis R1 (tilted angle of R2  (129) in figure 6 above compared to 129 of figure 4); 
the angle α is from 10 to 80 degrees (the angle appears to be a 45 degree angle.  Moreover, [0072] teaches that 123 of figure 3 provides the tilt axis rotation, thus capable of an angle from 10 to 80 degrees when rotating from the position of figures 3-5 and figure 6).
Regarding claim 9, Biberger et al. teach a sample holder, comprising: a first receptacle device (119 in figure 6) a second receptacle device (118), wherein the second receptacle device comprises a receptacle device according to claim 1 (see discussion in claim 1 above) and the first receptacle device is configured to receive a sample block  (119 is a sample holding device, the sample is interpreted to be a sample block) from which the microscopic sample is intended to be extracted (intended use, thus not limiting the claim).
Claim 11 is a combination of claims 1 and 9 and therefore taught as above in claims 1 and 9.
Regarding claims 29-30, Biberger et al. teach wherein the angle alpha is from 20-30 degrees (capable of 20-30 degrees via rotation around tilt axis see above)
Regarding claim 31, Biberger et al. teach wherein the open kinematic chain of elements comprises four translational elements ([0076], interpreting the forth translational element to be the other rotational element (i.e. rotational translation)).
Regarding claim 32, Biberger et al. teach wherein the open kinematic chain of elements comprises two rotational elements ([0076]).
Regarding claim 33, Biberger et al. teach wherein the switching element is activatable by interaction with an activation element (gearwheel drive 147 see figure 7A). 
Regarding claim 34, Biberger et al. teach wherein the switching element is activatable by interaction with an activation element due to relative movement between the switching element and the activation element (inherent to teeth in gearwheel and gearwheel drive).
Regarding claims 35-36, Biberger et al. teach wherein the sample stage is movable in at least four degrees of freedom comprising a third degree of translational freedom which is perpendicular to both the first and second translational degrees of freedom ([0076])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Pavia (US pgPub 2015/0214004) (interpreting the rotation about R2 to be caused from a different rotation element) in view of Schertel (US pgPub 2012/0205538).
Regarding claim 1, Pavia teaches a receptacle device (fig. 3, 101), wherein:
 the receptacle device is configured to receive and prepare a microscopic sample (sample receptacle inherently receives a sample and preparation discussed in abstract); 
the receptacle device is mountable onto a sample stage (101 mounted to 100 as seen in figure 3) which is in a sample chamber (all within housing 103 of chamber 49, see figure 3 and paragraph [0070]) of a microscope system ([0064]-[0066] electron beam column 2 including a detector 15 for detecting secondary/backscattered electrons); 
the sample stage is movable in at least three degrees of freedom comprising: a first translational degree of freedom; a second translation degree of freedom perpendicular to the first translational degree of freedom; and a rotational degree of freedom about an axis, R1, which runs perpendicular to a surface of the sample stage ([0073], R1 is interpreted to be the rotational axis 109); 
the receptacle device comprises an axis, R2 (see annotated figure 5 below)

    PNG
    media_image2.png
    857
    653
    media_image2.png
    Greyscale

the axis R2 is arranged at an angle a relative to the axis R1 (tilted angle of R2 in annotated figure above compared to 109 of figure 4); 
the angle α is from 10 to 80 degrees (36 degrees, see paragraph [0079] and figure 5).
Pavia differs from the claimed invention by not disclosing the receptacle device comprises a switching device configured to rotate the receptacle device about the axis 
However, Schertel teaches the receptacle device (24) comprises a switching device configured to rotate the receptacle device about the axis R2 (axis R2 is 25, the switching device is interpreted to be controller 26 to control the rotation of the sample carrier about the rotation axis 25 ([0026])) to move the receptacle device from a first position to a second position which is different from the first position (as seen in figure 3 and discussed in paragraph [0090]).
Schertel modifies Pavia by suggesting rotation of the receptacle device at the second axis R2.
Since both inventions are directed towards dual beam sample preparation and microscope devices, it would have been obvious to one of ordinary skill in the art to provide the rotational mechanism of Schertel at the second R2 axis of Pavia because it would allow for preparation and examination of the sample in a simple and rapid manner since the change between the first position and the second position can be effected only by a rotation of the sample carrier about the rotation axis ([0021]).

Claims 1, 9-12 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Tappel et al. (US pgPub 2007/0125958) in view of Schertel (US pgPub 2012/0205538).
Regarding claim 1, Tappel et al. teach a receptacle device (fig. 1, 21), wherein:
 the receptacle device is configured to receive and prepare a microscopic sample ([0054] teaches sample table 21 is intended to hold a miniscule sample of microscopic dimensions and wherein the ion beam prepares the microscopic sample); 
the receptacle device is mountable onto a sample stage (18/17/15) which is in a sample chamber of a microscope system ([0011], wherein a TEM inherently requires a vacuum system); 
the sample stage is movable in at least three degrees of freedom comprising: a first translational degree of freedom; a second translation degree of freedom perpendicular to the first translational degree of freedom; and a rotational degree of freedom about an axis, R1, which runs perpendicular to a surface of the sample stage ([0040]-[0045], R1 is interpreted to be axis FA); 
the receptacle device comprises an axis, R2 (R2 is interpreted to be the axis perpendicular to the sample table after an angular rotation by 19), 
the axis R2 is arranged at an angle a relative to the axis R1 (tilted angle of R2 in is at an angle as compared to the sample table when in the perpendicular arrangement); 
the angle α is from 10 to 80 degrees (10-80 degrees possible since 19 allows for rotation of the sample table about an axis FA see paragraph [0045]).
Tappel differs from the claimed invention by not disclosing the receptacle device comprises a switching device configured to rotate the receptacle device about the axis R2 to move the receptacle device from a first position to a second position which is different from the first position.
However, Schertel teaches the receptacle device (24) comprises a switching device configured to rotate the receptacle device about the axis R2 (axis R2 is 25, the switching device is interpreted to be controller 26 to control the rotation of the sample carrier about the rotation axis 25 ([0026])) to move the receptacle device from a first position to a second position which is different from the first position (as seen in figure 3 and discussed in paragraph [0090]).
Schertel modifies Tappel by suggesting rotation of the receptacle device at the second axis R2.
Since both inventions are directed towards dual beam sample preparation and microscope devices, it would have been obvious to one of ordinary skill in the art to provide the rotational mechanism of Schertel at the second R2 axis of Tappel because it would allow for preparation and examination of the sample in a simple and rapid manner since the change between the first position and the second position can be effected only by a rotation of the sample carrier about the rotation axis ([0021]).
Regarding claim 9, Tappel teaches A sample holder, comprising: a first receptacle device configured to receive a sample block from which a microscopic sample is intended to be extracted (fig. 3, [0054]); and a second receptacle device, wherein the second receptacle device comprises a receptacle according to claim 1 (table 21 see above in claim 1).
Regarding claim 10, Tappel teaches wherein the sample holder is transferrable into a sample chamber of the microscope system via a lock (the sample holder allows for translation, thus capable of being transferred into a sample chamber via a lock.  That is, the claim does not require a sample chamber or a lock, only that the device is 
Regarding claim 11, Tappel in view of Schertel teaches the same limitations as discussed above in claims 1 and 9.
Regarding claim 12, Tappel teaches a multi-beam apparatus (fig. 2 “E” and “I”, [0047]), comprising: an electron beam column configured to generate an electron beam (electron beam, inherently requires a column); and an ion beam column (ion beam inherently requires a column) configured to generate a focused ion beam ([0012]).
Regarding claim 29, Tappel teaches wherein the angle alpha is from 40to 60 degrees (40-60 degrees possible since 19 allows for rotation of the sample table about an axis FA see paragraph [0045])
Regarding claim 30, Tappel teaches wherein the angle alpha is from 20 to 30 degrees (20-30 degrees possible since 19 allows for rotation of the sample table about an axis FA see paragraph [0045])


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LOGIE whose telephone number is (571)270-1616. The examiner can normally be reached M-F: 7:00AM-3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LOGIE/Primary Examiner, Art Unit 2881